Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150206(73)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  JENNY N. GLAUBIUS,                                                                                  Richard H. Bernstein,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 150206
  v                                                                 COA: 318750
                                                                    Macomb CC Family Division:
                                                                      2012-004307-DM
  JOHN A. GLAUBIUS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the joint motion of the parties to remand to the trial
  court to allow them to move for entry of orders in furtherance of a settled disposition is
  GRANTED. The appeal remains open pending the entry of such orders and the filing of
  a stipulation to dismiss with this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 10, 2015
                                                                               Clerk